     KELLER BENVENUTTI KIM LLP
1    TOBIAS S. KELLER (SBN 151445)
     tkeller@kbkllp.com
2    DARA L. SILVEIRA (SBN274923)
     dsilveira@kbkllp.com
3    650 California Street, Suite 1900
     San Francisco, California 94108
4    Tel.: (415) 364-6793
     Fax.: (650) 636-9251
5
     GOODWIN PROCTER LLP
6    BRETT M. SCHUMAN (SBN 189247)
     bschuman@goodwinlaw.com
7    RACHEL M. WALSH (SBN 250568)
     rwalsh@goodwinlaw.com
8    Three Embarcadero Center
     San Francisco, California 94111
9    Tel.: (415) 733-6000
     Fax.: (415) 677-9041
10
     HONG-AN VU (SBN 266268)
11   hvu@goodwinlaw.com
     601 S. Figueroa Street, 41st Floor
12   Los Angeles, California 90017
     Tel.: (213) 426-2500
13   Fax: (213) 623-1673
14   Attorneys for Plaintiff and Debtor and
     Debtor in Possession Anthony S. Levandowski
15
                               UNITED STATES BANKRUPTCY COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION

18   In re:                                             Bankruptcy Case
                                                        No. 20-30242 (HLB)
19   ANTHONY S. LEVANDOWSKI,                            Chapter 11
                                                        Hon. Hannah L. Blumenstiel
20                                  Debtor.             Adv. Pro. No. 20-03050 (HLB)
21   ANTHONY S. LEVANDOWSKI, an                        MOTION TO REMOVE INCORRECTLY
     individual,                                       FILED DOCUMENT (DKT. 194-25);
22                                                     MEMORANDUM OF POINTS AND
                       Plaintiff,
                                                       AUTHORITIES IN SUPPORT THEREOF
23
              v.
24
     UBER TECHNOLOGIES, INC.
25
                       Defendant.
26

27

28

Case: 20-03050       Doc# 197       Filed: 03/29/21   Entered: 03/29/21 16:26:33   Page 1 of 6
1          NOTICE OF AND MOTION TO REMOVE INCORRECTLY FILED DOCUMENT

2           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

3           Plaintiff Anthony Levandowski respectfully submits this Motion to Remove Incorrectly Filed

4    Document in connection with his Notice of Public Refiling of Documents, filed March 26, 2021. See

5    Dkt. 190. Exhibit 66 to the Declaration of Hong-An Vu in Support of Motions for Partial Summary

6    Judgment was inadvertently filed publicly. See Dkt. 194-25. Exhibit 66 is Mr. Levandowski’s

7    Objections and Responses to Uber’s Second Set of Interrogatories, dated February 12, 2021. Exhibit

8    66 was previously filed provisionally under seal by Mr. Levandowski in his Amended Omnibus

9    Motion to Seal and Google indicated its intent to file a declaration in support of sealing Exhibit 66.

10   See Dkts. 168; 126-14. Upon discovering the inadvertent filing, Mr. Levandowski immediately

11   contacted the Court and filed this Motion. See Declaration of Hong-An Vu (Mar. 29, 2021), ¶¶ 6–7.

12          Mr. Levandowski, therefore, requests this Court remove Exhibit 66 (Dkt. 194-25) from the

13   public record pursuant to Bankruptcy Code Title 11 § 107, Rule 9018, and Local Rules 79-5 and 7-

14   11.

15

16   Dated: March 29, 2021                               /s/ Hong-An Vu
                                                         GOODWIN PROCTER LLP
17                                                       BRETT M. SCHUMAN (SBN 189247)
18                                                       bschuman@goodwinlaw.com
                                                         RACHEL M. WALSH (SBN 250568)
19                                                       rwalsh@goodwinlaw.com
                                                         Three Embarcadero Center
20                                                       San Francisco, California 94111
                                                         Tel.: (415) 733-6000
21
                                                         Fax.: (415) 677-9041
22
                                                         HONG-AN VU (SBN 266268)
23                                                       hvu@goodwinlaw.com
                                                         601 S. Figueroa Street, 41st Flr.
24                                                       Los Angeles, California 90017
                                                         Tel.: (213) 426-2500
25
                                                         Fax: (213) 623-1673
26
                                                         KELLER BENVENUTTI KIM LLP
27                                                       TOBIAS S. KELLER (SBN 151445)
                                                         tkeller@kbkllp.com
28                                                       DARA L. SILVEIRA (SBN274923)


Case: 20-03050       Doc# 197     Filed: 03/29/21     Entered: 03/29/21 16:26:33       Page 2 of 6
                                                 dsilveira@kbkllp.com
1                                                650 California Street, Suite 1900
                                                 San Francisco, California 94108
2                                                Tel.: (415) 364-6793
                                                 Fax.: (650) 636-9251
3

4                                                Attorneys for Plaintiff and Debtor and
                                                 Debtor in Possession Anthony S. Levandowski
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


Case: 20-03050   Doc# 197   Filed: 03/29/21   Entered: 03/29/21 16:26:33      Page 3 of 6
1                        MEMORANDUM OF POINTS AND AUTHORITIES

2           Anthony Levandowski submits this Motion to Remove Incorrectly Filed Document in

3    connection with his Notice of Public Refiling of Documents, filed March 26, 2021, pursuant to

4    Section 107 of Title 11 of the United States Code (the “Bankruptcy Code”), Rule 9018 of the

5    Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Civil Local Rules 79-5 and

6    7-11 (applicable here pursuant to Local Bankruptcy Rule 1001-2(a)), for entry of an order

7    permitting Mr. Levandowski to remove Exhibit 66 (Dkt. 194-25) to the Notice of Public Refiling

8    of Documents (Dkt. 190). As support for the motion, Mr. Levandowski respectfully submits the

9    Declaration of Hong-An Vu, dated March 29, 2021, attached as Exhibit A to this Motion.

10    I.    BACKGROUND

11          On March 25, 2021, Mr. Levandowski filed an Amended Omnibus Motion to File Under

12   Seal certain exhibits. Dkt. 168; Declaration of Hong-An Vu (“Vu Decl.”), ¶ 3. One of those

13   exhibits, Exhibit 66, was provisionally filed under seal at Google LLC’s request because it contains

14   highly confidential information. Dkt. 168; see also Dkt. 126-14; Vu Decl., ¶ 4.

15          On March 26, 2021, Mr. Levandowski inadvertently filed Exhibit 66 (Dkt. 194-25) in

16   connection with his Notice of Public Refiling of Documents (Dkt 190). See Vu Decl., ¶ 5.

17          On March 29, 2021 at around 10:00 a.m., Mr. Levandowski’s counsel received a phone call

18   from Google’s counsel indicating that Exhibit 66 had been inadvertently filed. See Vu Decl., ¶ 6.

19   Mr. Levandowski’s counsel immediately contacted the Court clerk to resolve the issue and began

20   preparing the Motion to Remove Incorrectly Filed Document. Id. ¶ 7.

21          Mr. Levandowski respectfully requests that this Court remove inadvertently publicly filed

22   Exhibit 66.

23   II.       BASIS FOR RELIEF REQUESTED

24          The Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy Local Rules authorize the

25   Court to restrict disclosure of confidential information if such restrictions protect the parties from

26   potential harm. Bankruptcy Code § 107(b) provides that upon a parties’ request to seal or redact

27   information, “the bankruptcy court shall” issue any order to “protect an entity with respect to a trade

28   secret or confidential research, development, or commercial information.” 11 U.S.C. § 107(b)


Case: 20-03050       Doc# 197     Filed: 03/29/21     Entered: 03/29/21 16:26:33        Page 4 of 6
 1   (emphasis added). The Bankruptcy Rules similarly permit the Court to issue any orders that “justice

 2   requires,” including orders “to protect the estate or any entity in respect of a trade secret or other

 3   confidential research, development, or commercial information.” Fed. R. Bankr. P. 9018. In addition,

 4   the Bankruptcy Local Rules provide that “[n]o document may be filed under seal . . . except pursuant

 5   to a Court order that authorizes the sealing of the particular document or portions thereof.” Civil Local

 6   Rule 79-5 (which applies to this proceeding pursuant to Bankruptcy Local Rule 1001-2(a)).

 7             Exhibit 66 is Mr. Levandowski’s Objections and Responses to Uber’s Second Set of
 8   Interrogatories, dated February 12, 2021. Exhibit 66 was previously filed provisionally under seal by
 9   Mr. Levandowski in his Amended Omnibus Motion to Seal. See Dkt. 168. There, Mr. Levandowski
10   asked this court provisionally seal Exhibit 66 at Google’s request because it “contains details of the
11   Chauffeur Bonus Plan, which Google considers to be highly confidential commercial information.”
12   Dkt. 168 at 4. Mr. Levandowski indicated that Google intended to file a declaration supporting the
13   sealing of that exhibit. Id. Google’s counsel reiterated its intent to file a declaration in support of
14   sealing Exhibit 66 on a phone call on March 29. See Vu Decl., ¶ 6. Upon Google’s notice of the
15   inadvertent filing, Mr. Levandowski immediately contacted the Court and filed this Motion. See id.,
16   ¶¶ 6–7.
17 III.          CONCLUSION
18             For the foregoing reasons, Mr. Levandowski respectfully requests that the Court exercise its
19   authority and remove inadvertently, publicly filed Exhibit 66 (Dkt. 194-25).
20
      Dated: March 29, 2021                              Respectfully submitted,
21

22                                                       By: /s/ Hong-An Vu
                                                             BRETT M. SCHUMAN (SBN 189247)
23                                                           bschuman@goodwinlaw.com
                                                             RACHEL M. WALSH (SBN 250568)
24                                                           rwalsh@goodwinlaw.com
                                                             GOODWIN PROCTER LLP
25                                                           Three Embarcadero Center
                                                             San Francisco, California 94111
26                                                           Tel.: (415) 733-6000
                                                             Fax.: (415) 677-9041
27
                                                              HONG-AN VU (SBN 266268)
28                                                            hvu@goodwinlaw.com


Case: 20-03050         Doc# 197     Filed: 03/29/21    Entered: 03/29/21 16:26:33        Page 5 of 6
                                                   601 S. Figueroa Street, 41st Flr.
1                                                  Los Angeles, California 90017
                                                   Tel.: (213) 426-2500
2                                                  Fax: (213) 623-1673
3                                                  TOBIAS S. KELLER (SBN 151445)
                                                   tkeller@kbkllp.com
4                                                  DARA L. SILVEIRA (SBN274923)
                                                   dsilveira@kbkllp.com
5                                                  KELLER BENVENUTTI KIM LLP
                                                   650 California Street, Suite 1900
6                                                  San Francisco, California 94108
                                                   Tel.: (415) 364-6793
7                                                  Fax.: (650) 636-9251
8                                                  Attorneys for Plaintiff and Debtor and
                                                   Debtor in Possession Anthony S.
9                                                  Levandowski
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


Case: 20-03050   Doc# 197   Filed: 03/29/21   Entered: 03/29/21 16:26:33      Page 6 of 6
